Citation Nr: 0108040	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-05 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran had active service in the Philippine Army from 
December 1941 to August 1942 and from August 1945 to May 
1946.  He was a prisoner of war (POW) of the Japanese 
government from April through August 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  



FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to support her claim and obtained any relevant evidence 
designated by the appellant to assist her in substantiating 
her claim.  

2.  The veteran died in August 1998 due to well-
differentiated adenocarcinoma of the rectum, progressive 
disease.  Other significant conditions contributing to death 
were pulmonary tuberculosis (PTB), hypertensive 
arteriosclerotic heart disease, right bundle branch block, 
and atrial fibrillation.  

3.  At the time of the veteran's death, service connection 
was in effect for postoperative residuals of bilateral 
vagotomy, antrectomy, and gastro-jejunostomy due to peptic 
ulcer disease with irritable bowel syndrome, rated as 60 
percent disabling; anatomical loss of the left eye with 
artificial eye, right eye at 20/30, rated as 40 percent 
disabling; and malnutrition, rated as 10 percent disabling.  
A combined rated of 80 percent was in effect.  

4.  A service-connected disorder did not cause or materially 
contribute to cause the veteran's death.  



CONCLUSIONS OF LAW

1.  Malignant melanoma or heart disease were not incurred in 
service, aggravated by service, or manifested to degree of 10 
percent within one year from service, and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2000).  

2.  The cause of the veteran's death is not related to 
service or to a service-connected disorder.  38 U.S.C.A. 
§§ 1110, 1131, 1310 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.312 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran died on August [redacted], 1998.  The immediate cause of 
death, as noted on his death certificate, was as a result of 
adenocarcinoma of the rectum.  Other significant conditions 
contributing to death were PTB, hypertensive arteriosclerotic 
heart disease, right bundle branch block, and atrial 
fibrillation.  

At the time of his death, service connection was in effect 
for postoperative residuals of bilateral vagotomy, 
antrectomy, and gastro-jejunostomy due to peptic ulcer 
disease with irritable bowel syndrome, rated as 60 percent 
disabling; anatomical loss of the left eye with artificial 
eye, right eye at 20/30, rated as 40 percent disabling; and 
malnutrition, rated as 10 percent disabling.  A combined 
rated of 80 percent was in effect.  

A review of the service medical records (SMRs) is negative 
for treatment of cancer or heart problems and no diagnosis of 
cancer or heart disease was made.  The SMRs do reflect that 
the veteran was treated during service for a ruptured left 
eyeball that was the result of dysentery and malaria while he 
was a POW.  The left eyeball was enucleated in February 1946.  
An artificial eyeball was inserted.  

Postservice clinical records, private and VA, show that the 
veteran was treated for pneumonia in 1952, and for 
gastrointestinal complaints in 1970-1971, to include an 
ulcer.  A VA examination report in 1987 and private records 
from 1988 show that the veteran had been diagnosed with 
hypertension (HTN).  An electrocardiogram (EKG) was 
interpreted as normal showing a right atrial and ventricular 
hypertrophy with incomplete right bundle branch block.  
Records from the late 1980s and into the mid 1990s reflect 
that he was treated for PTB, emphysema, and Koch's infection.  
In 1992, he was again seen for gastrointestinal complaints 
diagnosed as diverticulitis, peptic ulcer disease, and 
gastritis.  

Private records from June 1998 reflect that well-
differentiated adenocarcinoma was diagnosed in June 1998.  
Metastasis of the liver was also reported.  The terminal 
hospital report from 1998 reflects that the veteran had 
undergone a colostomy and that there was pulmonary 
metastasis.  


Pertinent Laws and Regulations

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause, it is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2000).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, in that it combined to cause 
death; that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c) (2000).  

Service connection will be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).  

In the case of cancer or heart disease, service incurrence 
may be presumed if the disease is manifested to a compensable 
degree within one year of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).  

Regulations provide that:

If a veteran is: (1) A former prisoner of 
war and; (2) as such was interned or  
detained for not less than 30 days, the 
following diseases shall be  service-
connected if manifest to a degree of 10 
percent or more at any  time after 
discharge or release from active 
military, naval, or air  service even 
though there is no record of such disease 
during service,  provided the rebuttable 
presumption provisions of Sec. 3.307 are 
also satisfied.

Avitaminosis.
Beriberi (including beriberi heart 
disease).
Chronic dysentery.
Helminthiasis.
Malnutrition (including optic atrophy 
associated with malnutrition).
Pellagra.
Any other nutritional deficiency.
Psychosis.
Any of the anxiety states.
Dysthymic disorder (or depressive 
neurosis).

    Organic residuals of frostbite, if it 
is determined that the veteran was 
interned in climatic conditions 
consistent with the occurrence of 
frostbite.

Post-traumatic osteoarthritis.
Irritable bowel syndrome.
Peptic ulcer disease.
Peripheral neuropathy except where 
directly related to infectious 
causes.

    Note: For purposes of this section, 
the term beriberi heart disease 
includes ischemic heart disease in a 
former prisoner of war who had 
experienced localized edema during 
captivity.

38 C.F.R. § 3.309(c) (2000).

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), or filed before the date of enactment and 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In accordance with the revised statute, VA has a duty to 
notify the appellant of the evidence needed to substantiate 
her claim.  VA also has a duty to assist the appellant in 
obtaining such evidence, including obtaining private records, 
if a reasonable possibility exists that such assistance would 
aid in substantiating the claim.  In the case of a claim for 
compensation benefits, the duty to assist also includes 
obtaining the veteran's service medical records and other 
records pertaining to service; records of relevant treatment 
at VA facilities, or provided at the expense of VA; and any 
other relevant records held by any Federal department or 
agency identified by the appellant.  If VA is unable to 
obtain records identified by the appellant, VA must notify 
her of the identity of the records that were not obtained, 
explain the efforts to obtain the records, and describe any 
further action to be taken to obtain the records.  In the 
case of a claim for compensation benefits, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion if such an examination or opinion is 
necessary to make a decision on the claim, there is competent 
evidence of current disability, and there is lay or medical 
evidence that the disability may be related to service.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5103 and 5103A).

The appellant's application for benefits appears to be 
complete.  The February 2000 statement of the case informs 
the appellant of the evidence needed to substantiate her 
claim, and of the evidence that had been obtained.  Of record 
at that time was all of the evidence summarized above.  She 
has not reported any other evidence that might be relevant to 
her claim.  The RO has obtained all of the veteran's known 
treatment records.  

The RO has not obtained a medical opinion as to the 
relationship between the cause of death and service.  
However, there is no lay or medical evidence relating the 
causes of death to service.  The appellant has pointed to the 
veteran's post service claims and treatment.  She has not 
related any of the veteran's terminal illnesses to service, 
nor is there any other evidence of record linking the causes 
of death to service.  The Board concludes that the notice and 
development requirements of the VCAA have been met.

Analysis

The death certificate and treatment records show that the 
veteran died of metastatic adenocarcinoma, and that PTB, and 
heart disease contributed to the cause of death.  As 
previously noted, there is no evidence, lay or medical 
relating any of these conditions to service.

As a former prisoner of war, the veteran was entitled to a 
life time presumption that beriberi heart disease manifested 
to a degree of 10 percent or more, was incurred in service.  
Regulations provide that the term beriberi heart disease 
include ischemic heart disease occurring in a prisoner of war 
who experienced localized edema during captivity.  There have 
been no reports of peripheral edema during captivity.  
Neither the appellant, the veteran, nor any other party has 
reported peripheral edema while the veteran was a prisoner of 
war.

In the absence of any evidence supporting a link between the 
causes of the veteran's death and service, the Board finds 
that the evidence preponderates against the claim for service 
connection for the cause of death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

